OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on December 12, 1984. The respondent was suspended from the practice of law by order of this court dated October 19, 1987, pending further order of this court.
*271In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he was convicted in the District Court, Nassau County, First District, upon his plea of guilty on January 29, 1987, of a "serious crime” within the meaning of Judiciary Law § 90 (4) (d), to wit, insurance fraud in the third degree (Penal Law former § 176.10), a class A misdemeanor. The respondent had entered into a scheme whereby he paid others $600 to dispose of his leased automobile in order that he be able to make an insurance claim for the loss of the vehicle and thus relieve him of any financial responsibility for the vehicle. The petitioner moves to confirm the Special Referee’s report.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. Nevertheless, the respondent is guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of five years from the date of the order to be made hereon, and until further order of this court.
Bracken, J. P., Brown, Kunzeman, Weinstein and Rubin, JJ., concur.